211 S.W.3d 542 (2005)
THE HELENA DAILY WORLD, Petitioner,
v.
L.T. SIMES, Judge, et al., Respondents.
No. 05-146.
Supreme Court of Arkansas.
July 1, 2005.
Wright, Lindsey & Jennings, by: Troy Price, Little Rock, for petitioner.
Mike Beebe, Att'y Gen., by: Sherri L. Robinson, Ass't Att'y Gen., for respondent.
PER CURIAM.
Petitioner The Helena Daily World (Daily World) has filed a motion for leave to review the sealed record in this case. This court granted Daily World's petition for writ of certiorari in part when it directed the Phillips County Circuit Clerk to certify and transmit the circuit court's order of January 6, 2005, within thirty days under seal, as well as any related pleadings in the underlying Weaver file. See The Daily World v. Phillips County Circuit Court ex rel. Simes, 361 Ark. 146, 205 S.W.3d 134 (2005) (per curiam). We further directed the court reporter in the Weaver case to transcribe the January 6, 2005 hearing and to certify and transmit it to us under seal within thirty days of the date of the per curiam. See id. Both the Phillips County Circuit Clerk and the court reporter in the Weaver case complied with this court's directive, and the record was filed under seal in accordance with our per curiam order.
Daily World now seeks access to the sealed record in order to prepare its brief in this matter. Daily World is a party in this matter, and we grant the motion and order that the parties be provided access to the sealed records, and that immediately thereafter, the records be resealed. See Johnson v. State, 335 Ark. 333, 982 S.W.2d 669 (1998) (per curiam). We further direct that the parties' briefs be submitted to this court under seal, with only the State, who represents the appellee, being permitted access to Daily World's briefs and only Daily World being permitted access to the State's brief. See id. The information contained in the sealed record and the sealed briefs relating to the Commission's investigation shall remain confidential *543 until further order of this court. Additionally, we grant Daily World's request for a seven-day extension from the date of this per curiam to file its brief.
Motion granted.